Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 7-13 have been examined.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 9/8/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended claims.  These new features are addressed with the new 103 rejection below and the addition of Kossack.  See the new 103  below.  
Also, the 101 is still found to apply.  Applicant has not demonstrated a practical application or inventive step.  And, the hardware in the claims is considered generic.  No new additional steps have been added.  The only hardware is one processor in the preamble.  Hence, the 101 is still found to apply. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-12, in the reply filed on 7/22/2019 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Independent Claim 7 is rejected under 35 U.S.C. 101 becausethe claimed invention is directed to an abstract idea without significantly more. The claims recite the following steps receiving at a marketing company, sending acceptance responses, assigning a code, setting a profit margin, receiving revenue input, determining an operating profit margin, operating the second marketing event.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.    The non-abstract elements are considered a processor in the preamble.  Everything else in the claim is considered abstract.  All steps, after removing the one processor in the preamble, could be performed without hardware or in the mind.   The generically recited computer element does not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful 
Dependent claims 8-13 are not considered directed to any additional non-abstract claim elements.  Dependent claim 12 adds an electronic payment.  But, that is considered routine and has no unique or distinguishing elements.  Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements mayprovide further helpful description for the claimed invention, these elements do not confersubject matter eligibility to the invention since their individual and combined significance is stillnot more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTOwebsite.  	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 7, 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (20130006747) in view of Raisch (20120158479) in view of Kossack (20080086346).
Claim 7.    Examiner notes that based on Applicant Spec at [54] the prepaid certificates are prepaid deals similar to Groupon or Living Social and the vendors are the merchant providing the good/service [38].
Wu discloses a non-transitory computer readable storage medium comprising computer executable instructions which, when executed by a processor, cause the processor to perform a method of marketing comprising:
receiving at a marketing company (In Fig. 1, the merchant/vendor can contact and negotiate with the group buying company, also, Examiner notes that because of the double arrow at Fig. 1, item 154 that it is interpreted that the merchant can make a request to the group buying company; also there are multiple merchants and deals as seen in Fig. 3; also see [23] and negotiate)  requests to sell a number of prepaid certificates from a vendor (see Groupon and companies at [4]; note the vendor/merchant at [19] and deals at Fig. 3; note the merchant interface at Figs. 1, 2; Wu discloses a min number at [2, 28, 30]).
Wu does not explicitly disclose a fixed number or max number.  However, Wu discloses a min number ([2, 28, 30]) and that services like Groupon can make too many customers [4].  And, Wu discloses a max time limit on the deal and tracking the numbers of deal sold (Fig. 4).   And, Raisch discloses using Groupon [75] and a fixed number or quantity to sell ([81] and “quantity runs out on the product”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention 
Wu further discloses sending acceptance responses to the vendors based on the requests (Fig. 2; see agreement at [20, 23]); 
assigning a code for each of the fixed number of the prepaid certificates (see [21] and “and delivers a coupon code”; also see fixed number and min number citations preceding from the Wu and Raisch combination); 
setting a predetermined profit margin for the marketing company for sale of the fixed number of prepaid certificates ([6, 7, 8]; see [7] where a profit margin is guaranteed for the group buying company, also see [29] for a predetermined profit margin for the marketing company; also see expected profit of marketing company at [31, 32]; also see merchant/restaurant guarantee expected profit of group buying company at [33]; also see fixed number and min number citations preceding from the Wu and Raisch combination); 
receiving a revenue input to the marketing company from sale of a portion of the fixed number of the prepaid certificates at a first marketing event (Figs. 5, 6, 7; note that revenue and profit is calculated with each groupon coupon sold and the sale of the items; also see fixed number and min number citations preceding from the Wu and Raisch combination).
Wu further discloses the first marketing event being of a type selected from the group consisting of group purchasing, straight pay, Dutch auction, and deal competition (Wu discloses 
Wu further discloses adjusting profit sharing as revenue increases ([29]) and also that the marketing event can occur for different time periods (claim 3) and investigating the market [23].  
In regards to the following features, see Applicant Spec at [10], Figs. 5, 6.  Wu further discloses determining an operating profit margin for the marketing company for sale of the fixed number, the operating profit margin being calculated to achieve the predetermined profit margin based on the received revenue input from the marketing 
However, Raisch discloses an initial profit margin goal and taking action across a second or multiple marketing events and changing prices dynamically to achieve the predetermined profit across multiple marketing events ([81]).  Hence, Raisch discloses these features.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Raisch’s dynamic action/pricing across multiple marketing events to achieve a predetermined profit to Wu’s predetermined profit and marketing events.  One would have been motivated to do this in order to more dynamically and automatically achieve a desired profit.
Wu does not explicitly the second marketing event being of a different type than the first marketing event.  However, Wu discloses multiple marketing events, including past marketing events and current marketing events (Fig. 3) and there are deals, in the plural, with the merchant [21].  So, there is a first marketing event and a second marketing event in Wu.  Also, note that Wu discloses promoting lobster meals ([33] and restaurant are known to sell more than just one item).  And, Raisch discloses the 
Claim 9.    Wu further discloses the non-transitory computer readable storage medium of claim 7 wherein the first marketing event is operated without a predetermined average certificate sale price ([6, 7, 8] note here that no predetermined average certificate sale price is stated or mentioned).
Claim 10.    Wu does not explicitly disclose the non-transitory computer readable storage medium of claim 7 wherein the first marketing event is a Dutch auction.  However, Kossack discloses these features (see Dutch auction at [23]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Kossack’s Dutch auctions to negotiating and selling certificates.  One would have been motivated to better provide certificates.
Claim 11.    Wu does not explicitly disclose the non-transitory computer readable storage medium of claim 7 wherein a type of event for the second marketing event is based on the revenue input from the first marketing event.  However, Wu discloses a variety of deals and types of events (Figs. 3, 4; [3]).  And, Raisch further discloses 
Claim 12.    Wu further discloses the non-transitory computer readable storage medium of claim 7 wherein sending acceptance responses comprises sending an electronic payment (note the group company paying the vendor “upfront” at [30]).

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (20130006747) in view of Raisch (20120158479) in view of Perry (20070073592).
Claim 8.    Wu does not explicitly disclose the non-transitory computer readable storage medium of claim 7, the method further comprising: receiving at least one add-on request from an advertiser for a number of add-on advertisements; sending an acceptance based on the add-on request; determining the operating profit margin for the second marketing event based on the add-on advertisements.  However, Perry discloses co-brand coupons between different companies [176].  And, Wu discloses the profit calculations shown above and Raisch discloses adjusting the profit calculations as time and marketing periods change (citations above).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Perry’s cobranded coupons/deals to Wu’s deals and Raisch’s further profit calculations so that Wu can provide co-branded deals and recalculate profit  based on the combined .

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wu (20130006747) in view of Raisch (20120158479) in view of Epstein (20130346170). 
Claim 13. Wu does not explicitly disclose non-transitory computer readable storage medium of claim 10 wherein the second marketing event is a deal competition.  Examiner notes competition in Applicant Spec at [4, 36].  However, Epstein discloses using Groupon and deal competitions or games or games of chance [35, 37].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add  Epstein’s deal competitions and group deals to Wu’s group deals.  One would have been motivated to do this in order to better offer group deals in an interesting manner.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Aaa) These discloses fixed profits and dynamic pricing: Albanese [23], McGuire,  Dresden at [78, 98], Phillips, Park bad date [79], Kossack as campaign goes, lower price to get better conversion and stronger profit [18], Gausebeck [16], Roy;
aa) Okerlund game [83-85] groupon [104] and McGuire [31, 56, 86] Groupon [2] discloses games and Groupon.

b) Higgins, Levin [182], Perry [176] disclose cobranded deals;
c) Cai, Gausebeck, Kossack, Shastry discloses adjusting the profit margin;
d) Note the other references cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/14/2021